ORDER
PER CURIAM
George M. Kniest appeals from the circuit court’s judgment denying his motion for post-conviction relief, which Kniest termed as a “motion for new trial/proceedings to vacate, set aside judgment, demanding finds of fact and conclusions of law, in the alternative allow an appeal to the Missouri Supreme Court in forma pau-peris requesting counsel be assigned.” We treat this motion as a successive motion for post-conviction relief pursuant to Rule 24.035. Finding no error, we affirm.
*769We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).